Citation Nr: 1740946	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-06 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased initial evaluation in excess of 10 percent for service-connected mild T12-L1 disc herniation with degenerative disc disease.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for an umbilical hernia.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 to January 1990 and from December 2008 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The Veteran filed a Notice of Disagreement (NOD) in March 2012 and a Statement of the Case (SOC) was issued in December 2012. The Veteran filed his Substantive Appeal via VA Form 9 in February 2013. Thus, the Veteran perfected a timely appeal of the issues.

In September 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in February 2015 at which time the claims were remanded for additional development. The matter is once again before the Board for appellate consideration of the issues on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issues of entitlement to an increased initial evaluation in excess of 10 percent for service-connected mild T12-L1 disc herniation with degenerative disc disease and entitlement to service connection for an umbilical hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran does not have a bilateral hearing impairment for VA purposes. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by letters in January 2011 and October 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA treatment records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided VA medical examinations, including opinions, in November 2011 and October 2015. These VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in February 2015, the Board remanded this matter to the AOJ for additional development. In pertinent part, the Board directed the AOJ to obtain outstanding VA treatment records and to provide the Veteran with updated VA examinations for his back condition, bilateral hearing loss, and umbilical hernia. Updated VA treatment records were obtained and the Veteran was afforded VA examinations in September 2015 and October 2015. Therefore, the Board finds that the AOJ has substantially complied with the February 2015 remand directives such that no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the veteran the right to substantial, but not strict, compliance with that order).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Veteran seeks entitlement to service connection for bilateral hearing loss. He asserts that his hearing became much worse upon returning from his tour of duty in Iraq. The evidence of record supports the Veteran's contention that he was exposed to military noise.  

Although the Veteran's specific contentions assert hearing loss following his second period of active duty service from December 2008 to February 2010, the Board has examined the evidence of record for all periods of active duty service, to include the Veran's first period of active duty from January 1984 to January 1990. The Veteran underwent an audiological examination in December 1983 in advance of enlistment to service. Upon examination, pure tone thresholds were revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
5
0
0
LEFT
15
5
15
10
5

A Reference audiogram was conducted in March 1987 which revealed pure tone thresholds as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
0
0
5
LEFT
20
10
10
10
0

A July 1988 DD 2216 Hearing Conservation Data form indicated that the Veteran had pure tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
20
LEFT
10
5
10
5
0

A September 1992 audiological examination revealed pure tone thresholds as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
10
5
5
5
10

A July 1993 audiological examination revealed pure tone thresholds as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
5
5
5
5
10

The Veteran underwent an audiological examination in March 2007 which revealed pure tone thresholds as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
10
20
LEFT
5
5
5
10
25

In advance of his second period of active duty service, the Veteran had an audiological examination in March 2008 which revealed pure tone thresholds as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
10
20
LEFT
5
5
5
10
25

Following service, the Veteran was afforded a VA audiological examination in November 2011 which revealed pure tone thresholds as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
20
LEFT
10
10
10
15
25

Speech audiometry revealed speech recognition ability of 100 percent bilaterally. 
The Veteran displayed an average decibel loss of 15 in the left ear and 8.8 in the right ear. The VA examiner opined that it was as likely as not that the Veteran's hearing loss was due to military noise exposure. 

Following the Board's February 2015 Remand, the Veteran was afforded a VA audiological examination in September 2015 which revealed pure tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
0
10
20
LEFT
10
10
10
15
35

Speech audiometry revealed speech recognition ability of 96 percent bilaterally. 
The examiner again linked the Veteran's hearing loss to in-service acoustic trauma.

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for bilateral hearing loss. The Board notes that the evidence of record has consistently indicated that the Veteran does not suffer from hearing loss for VA purposes. The evidence fails to demonstrate that the Veteran has ever had auditory thresholds of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or auditory thresholds of 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or speech recognition scores using the Maryland CNC Test of less than 94 percent. As such, the Veteran does not meet the first element of service connection in that he has not been shown to have a current disability. 

The Board acknowledges the Veteran's assertions that he has bilateral hearing loss and such hearing loss is related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, ascertaining whether the Veteran has a hearing impairment for VA purposes falls outside the realm of common knowledge of a lay person because certain tests must be conducted to measure hearing loss.  As such, the Board assigns little weight to the Veteran's assertions that he has bilateral hearing loss for VA purposes. 

Based on the above, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss on any basis.  In so finding, the Board recognizes that the Veteran served in a designated imminent danger pay area while stationed in Iraq.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154 (b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  In Reeves v. Shinseki, 682 F.3d 988, 999-1000 (2012), the Federal Circuit noted that in a case in which the Board only recognized that the Veteran sustained acoustic trauma, the Federal Circuit maintained that simply because the Board accepted the fact that the Veteran suffered acoustic trauma in service did not mean that it was not required to apply the section 1154(b) presumption to the separate issue of whether he suffered hearing loss while on active duty.  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  While the record clearly shows the Veteran had in-service noise exposure, he does not have hearing loss for VA purposes.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).




Back

The Veteran's service-connected mild T12-L1 disc herniation with degenerative disc disease is rated under Diagnostic Code 5242 and is currently evaluated as 10 percent disabling. Subsequent to the Veteran's most recent VA examination in September 2015, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

In the instant case, the Veteran's September 2015 back examination indicated that testing on weight-bearing was conducted but was silent as to testing for pain on nonweight-bearing. Additionally, there was no indication of whether testing was performed on active or passive motion. See September 2015 Thoracolumbar Spine Disability Benefits Questionnaire. As the previous VA examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Umbilical Hernia

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr, 21 Vet. App. at 303. A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran contends that his currently diagnosed umbilical hernia is related to symptoms of pain he experienced in the umbilical region while in military service.

The Board has noted that the Veteran's service treatment records indicate that he was treated for an inguinal hernia in service. There were no notations regarding any complaints or diagnosis of a hernia affecting the umbilical region.

Nonetheless, the Veteran testified at his 2013 Board hearing that he experienced bulging and symptoms of pain in his umbilical region during service and continued until he was treated for an umbilical hernia post-service. He specifically noted that these symptoms were separate and distinct from the symptoms that he had experienced in relation to his inguinal hernia. 

Although the May 2011 VA examiner diagnosed the Veteran with an umbilical hernia, the Board found that he had not offered an opinion regarding the etiology of that condition. Accordingly, the Board determined that a remand was necessary to obtain such an opinion. The examiner was asked to opine as to whether, based upon a thorough review of the Veteran's contemporaneous medical treatment for his umbilical hernia, it was possible that the pathology of such condition indicated that it could have begun in service as the Veteran described.

The author of the May 2011 VA examiner submitted a disability benefits questionnaire (DBQ) in September 2015. The examiner noted that the Veteran was diagnosed with an umbilical hernia in May 2010 and underwent hernia repair surgery in 2011. Upon examination, no inguinal, femoral, or ventral hernia was detected. The examiner opined that the Veteran's hernia was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness. As rationale he stated that based on interview and examination of the Veteran, review of his VBMS case file, review of VHA medical records, and review of relevant medical references of the Veteran's history of umbilical hernia status post repair, that it was less likely than not (less than 50 percent probability) incurred in or caused by claimed in-service injury, event or illness. The Board finds that this opinion was not fully responsive to the Board's prior remand. The examiner did not provide a complete rationale as to how he reached the conclusion that the Veteran's umbilical hernia was not related to service. In addition, the examiner did not address any of the Veteran's contentions regarding the onset of his symptoms of umbilical hernia. Accordingly, the Board finds that an additional remand is necessary to obtain such an opinion. 

Additionally, as this case must be remanded for the foregoing reasons, recent VA records should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records.

2. Schedule the Veteran for a VA examination by an appropriate examiner so as to determine the level of impairment due to his service-connected degenerative disc disease of the lumbar spine in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a) The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain. 

b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. 

To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine and the right knee. 

To the extent possible, the examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

d) The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

3. Obtain an addendum opinion from an appropriate examiner regarding the nature and etiology of the Veteran's umbilical hernia. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. It is left to the discretion of the AOJ whether an in-person examination of the Veteran is necessary.

The examiner should render an opinion, consistent with sound medical judgment, as to the following: is it at least as likely as not (50 percent or greater probability) that the currently diagnosed umbilical hernia had its onset in service or is otherwise related to any incident or event of service? In so opining, in light of the Veteran's contention that he experienced symptoms in the summer/fall of 2009, his discharge from service in February 2010, his complaints noted on VA exam in May 2010, and his surgery in June 2011, and given the nature of umbilical hernias and the presentation of the Veteran's umbilical hernia, the examiner must indicate the likelihood the umbilical hernia had its onset in service. 

The examiner should set forth a complete rationale for the conclusions reached. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed. In particular, review the requested medical examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


